Martin, J.
The plaintiff is appellant from a judgment rejecting his claim for the value of a slave lent to the defendant, who employed him in a dangerous work, to wit, in taking to pieces a steamboat sunk in the river, in doing which the slave was drowned. It does not appear to us, that the court erred. The evidence shows, that the slave was not loaned ; the defendant having asked the use of him, on a promise to send one of his slaves to work for the plaintiff, for a period of time equal to that during which he employed the slave of the plaintiff, a circumstance which is admitted by the plaintiff. The bailment was not therefore on a loan, which is essentially gratuitous. The evidence also shows, that the plaintiff permitted his negro to go, although apprised of, and well knowing at the time he sent him, the kind of work the defendant intended to employ him in. His counsel further urges, that the person engaged by the plaintiff to superintend the taking the boat to pieces, was not competent for that purpose. This is not proved ; and the witnesses generally agree, that the work the slave was employed in, was not a dangerous one.

Judgment affirmed.